SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 29, 2015 VALLEY NATIONAL BANCORP (Exact Name of Registrant as Specified in Charter) New Jersey 1-11277 22-2477875 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1455 Valley Road, Wayne, New Jersey 07470 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (973) 305-8800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 29, 2015, Robert M. Meyer, Executive Vice President and Chief Commercial Lending Officer of Valley National Bancorp (the “Company”) notified the Company of his intention to retire effective as of April 30, 2016.The Company has appointed Tom Iadanza to succeed Mr. Meyer as the Chief Commercial Lending Officer, upon Mr. Meyer’s retirement.Mr. Iadanza joined the Company in 2012 in connection with the State Bank of Long Island acquisition.He currently serves as an Executive Vice President. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 29, 2015 VALLEY NATIONAL BANCORP By: /s/ Mitchell L. Crandell Mitchell L. Crandell First Senior Vice President and Chief Accounting Officer -3-
